[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                          Nos. 08-14932 & 08-14933           MARCH 19, 2009
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

              D. C. Docket Nos. 07-00228-CR-4, 07-00239-CR-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CHRISTINA STONE,
a.k.a. Big Baby,

                                                           Defendant-Appellant.


                         ________________________

                 Appeals from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                               (March 19, 2009)

Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Christina Stone appeals her 87-month sentence for conspiracy to make,
possess, and utter counterfeit securities of the United States and corporate

organizations, in violation of 18 U.S.C. § 371. Stone contends that the district

court erred by increasing her sentence by four levels based on her leadership role in

the offense. She argues that, because she did not admit the facts upon which this

increase was based and the facts were not found by a jury, the imposition of a four-

level increase violated United States v. Booker, 543 U.S. 220, 125 S. Ct. 738

(2005). Stone also contends that the district court imposed a sentence “greater than

necessary” by not granting her a downward departure on the basis of her health

condition, family responsibilities, and alleged acceptance of responsibility.

       We review the district court’s interpretation of the Guidelines de novo.

United States v. Valnor, 451 F.3d 744, 749-50 (11th Cir. 2006). We review the

district court’s factual findings for clear error. Id.   We review the substantive

reasonableness of a sentence for abuse of discretion, taking into account the totality

of the circumstances. United States v. Livesay, 525 F.3d 1081, 1090 (11th Cir.

2008). “Review for reasonableness is deferential.” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005) (per curiam).

       In Booker, the Supreme Court (1) held that sentence enhancements based

solely on judicial fact-finding pursuant to the mandatory Sentencing Guidelines

violate the Sixth Amendment and (2) excised the provisions of the Sentencing



                                             2
Reform Act that made the guidelines mandatory, thereby effectively rendering the

Sentencing Guidelines advisory only. Booker, 543 U.S. at 233-35, 259, 125 S. Ct.

at 749-51, 764. “When the district court applies the Guidelines in an advisory

manner, nothing in Booker prohibits district courts from making, under a

preponderance-of-the-evidence standard, additional factual findings that go beyond

a defendant’s admissions.” United States v. Smith, 480 F.3d 1277, 1281 (11th Cir.

2007), cert. denied, 128 S. Ct. 175 (2007); see also United States v. Rodriguez, 398

F.3d 1291, 1300 (11th Cir. 2005), cert. denied, 125 S. Ct. 2935 (recognizing that

“the use of extra-verdict enhancements in a non-mandatory guidelines system is

not unconstitutional”). We have also held that “a district court may enhance a

sentence based upon judicial fact-finding provided that its findings do not increase

the sentence beyond the statutory maximum authorized by facts determined in a

guilty plea or jury verdict.” United States v. Dean, 487 F.3d 840, 854 (11th Cir.

2007) (per curiam), cert. denied, 128 S. Ct. 1444 (2008).

      Furthermore, “[w]e lack jurisdiction to review a district court’s decision to

deny a downward departure unless the district court incorrectly believed that it

lacked authority to grant the departure.” United States v. Dudley, 463 F.3d 1221,

1228 (11th Cir. 2006) (per curiam). The district court is not required to state on

the record whether it believed it had authority to depart below the Guidelines. Id.



                                          3
Instead, “‘when nothing in the record indicates otherwise, we assume the

sentencing court understood it had authority to depart downward.’” Id. (quoting

United States v. Chase, 174 F.3d 1193, 1195 (11th Cir. 1999)).

      Here, Stone’s sentence did not exceed the applicable statutory maximum

penalty, and the district court treated the Sentencing Guidelines as advisory. The

district court was entitled to enhance her sentence based on findings of fact it made

by a preponderance of the evidence. Additionally, because the district court

indicated that it knew it had the authority to depart downward, we lack jurisdiction

to review the district court’s decision not to depart downward.

                                  CONCLUSION

      Upon review of the record and the parties’ briefs, we discern no reversible

error. Accordingly, we affirm.

      AFFIRMED.




                                          4